{¶ 68} I concur with the majority conclusion. I agree that Dworning was not required to exhaust administrative procedures prior to bringing a civil disability discrimination action in common pleas court. The General Assembly has given an aggrieved party a separate and direct route to the courts under R.C. 4112.99. I write only to note that while the city argues that Dworning should have exhausted his administrative remedies, the city record reflects Dworning "retired" and was given a windfall payment for unused sick time. Dworning could not be compelled to exhaust an administrative remedy after voluntarily "retiring." I am at a loss to see how Dworning can in good faith take a windfall payment from the city for unused sick time by voluntarily "retiring," then, after securing that payment, turn around and assert a claim for wrongful discharge based on his disability.